Citation Nr: 0829777	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO. 06-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for lumbosacral 
strain. 

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder. 

3. Whether new and material evidence has been submitted to 
reopen the claim of service connection for sinusitis. 

4. Entitlement to an increased initial disability rating, 
greater than 10 percent, for status-post right hand injury 
with residual long finger (3rd digit) flexion contracture.

5. Entitlement to an increased initial disability rating, 
greater than 10 percent, for status-post right hand injury 
with residual index finger limited painful range of motion.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954. 

The appeal with regard to the reopening of claims of service 
connection for lumbosacral strain, a psychiatric disorder, 
and sinusitis come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO). The veteran testified at a RO 
hearing before a hearing officer at the RO. A transcript of 
that hearing is of record and associated with the claims 
folder. 

By rating decision dated in August 2007, the veteran was 
granted service connection for a right long finger and right 
index finger disorder, and a ten percent disability rating 
was assigned. The veteran was notified of the rating decision 
by letter dated in September 2007. In January 2008, the 
veteran submitted correspondence to the RO indicating that 
the combined 20 percent disability rating was not sufficient 
and that he was unable to work in his former occupation as a 
carpenter - this communication constitutes a Notice of 
Disagreement under the law, and commences an appeal. Gallegos 
v. Principi, 283 F. 3d 1309 (2002) [Observing that a valid 
Notice of Disagreement must (1) express disagreement with a 
specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.]. 
Accordingly the veteran's right finger disability rating 
claims will be remanded to the RO for issuance of a Statement 
of the Case and for other appellate proceedings as 
appropriate. Manlincon v. West, 12 Vet. App. 238 (1999).   

The veteran is unrepresented in this claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that he has presented new and material 
evidence sufficient to reopen the claims of service 
connection for lumbosacral strain, a psychiatric disorder, 
and sinusitis. He maintains that he warrants service 
connection for these claims based on service incurrence. 

The Board presently undertakes no review of the RO's 
determination that new and material evidence had not been 
submitted that is sufficient to reopen the claims. Instead, 
because the veteran has asserted in VA medical submitted in 
support of his claim that he is in receipt of disability 
benefits administered by the Social Security Administration 
(SSA), and the SSA records are not associated with the claims 
folder, the Board is unable to ascertain at this time whether 
the claims should be reopened.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain. Lind v. Principi, 3 Vet. App. 493 
(1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992). 
Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the SSA are evidence 
which must be considered. See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

As a matter of clarification, VA's obligation to obtain the 
SSA's records in the context of an application to reopen a 
previously denied claim is not contingent upon the veteran 
first showing that new and material evidence has been 
submitted. Although under 38 U.S.C.A § 5103(f) provides that 
with regard to previously disallowed claims that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured," the use of 
the term "section" refers not to the enactment of the 
entirety of the Veterans Claims Assistance Act (VCAA) of 
2000, but instead to the plain meaning of the term 
"section" such as in 38 U.S.C.A § 5103(f). Stated 
alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), 
which mandate that VA obtain relevant SSA records are in a 
different section of the VCAA. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

Thus, subsequent to receipt of the SSA records, the RO/AMC 
will readjudicate the issue of whether new and material 
evidence has been submitted to reopen the claims of service 
connection for lumbosacral strain, a psychiatric disorder, 
and sinusitis. 

As will be discussed below, if the RO/AMC determines that new 
and material evidence has been submitted, it will then 
determine if a VA medical examination is required. 38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003). 

Also, the veteran's claims of service connection for 
lumbosacral strain, a psychiatric disorder, and sinusitis 
were all denied most recently by rating decision of 
June 2000. The veteran was provided notice of the denial in a 
letter of July 2000. He was provided a copy of the rating 
decision in connection with the decision. He did not appeal 
the denial. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial. Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. Failure to provide this notice is generally 
prejudicial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the veteran was informed in a VCAA letter that 
the basis on which the prior claims for lumbosacral strain 
and a psychiatric disorder were denied was because of the 
veteran's failure to establish a link between his emotional 
instability in service and his present psychiatric disorder 
and his failure to establish a link between a contusion 
sustained in service and his present back disorder. The 
veteran was not provided this information in the VCAA letter. 
He should be provided adequate notice in line with the 
decision in Kent prior to final adjudication of the claim. 

Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC will insure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the claimant of what 
evidence would substantiate his 
application to reopen his claims.

2. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

3. The RO/AMC will then obtain from the 
SSA a copy of its decision regarding the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision. Associate 
those records with the claims folder. 

4. If deemed appropriate under the law by 
the RO/AMC, any appropriate medical 
development should be conducted. 
Thereafter, the RO/AMC will readjudicate 
the issues on appeal. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on service connection. They 
should be given an opportunity to 
respond. 

5. After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the RO 
should issue to the veteran a Statement 
of the Case which addresses the claim 
pertaining to increased (initial) 
disability ratings for right long finger 
and right index finger disorders. The RO 
should furnish the veteran with 
appropriate notice as to the appeal 
process. Following issuance of the 
Statement of the Case, the RO should 
conduct any further appellate proceedings 
as are established by relevant statute, 
regulation and precedent.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





